Title: From George Washington to Edmund Randolph, 8 August 1794
From: Washington, George
To: Randolph, Edmund


               
                  Sir,
                  German Town [Pa.] 2 o’clock, 8th August 1794.
               
               I have this instant received your note of even date with this, and desire if the request of the Attorney-General accords with the unanimous sentiments of yourself and the other two Secretaries, the power may be sent agreeably thereto.
               I request also, that all the information that can be obtained from the Inspector Neville & the Marshal, may be had as soon as they shall have arriv’d in the City; & wish it to be delivered before yourself & the above Gentlemen, that all of you being thoroughly possessed of the facts—and digesting them well—may be ready to meet me at my Ho. in the City to morrow morning with your opinions on the propriety of changing any measure already resolved on, or for adding others thereto according to the information which shall be received from them.
               It might not be amiss that Inspector & marshal should be at hand to morrow, at the hour appointed.
               
                  Go: Washington
               
            